*845Defendant contends that it was error not to suppress the complaining witness’s in-court identification of him since there was no sufficient independent basis for it. The record reveals that there was indeed a sufficient independent basis for admitting the in-court identification testimony. The witness testified that the robbery occurred on a bright sunny afternoon. He observed defendant for four or five minutes during the robbery. The People “establish[ed] by clear and convincing evidence that the in-court identification [was] based upon observations of the suspect other than the [suppressed] identification” (United States v Wade, 388 US 218, 240), and the in-court identification was therefore properly admitted (see, People v Cobenais, 39 NY2d 968; People v Ganci, 27 NY2d 418, cert denied 402 US 924; People v Ballott, 20 NY2d 600).
We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., O’Connor, Weinstein and Brown, JJ., concur.